Citation Nr: 1214654	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  01-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability to include degenerative disc disease.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and P.W.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to March 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2000 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim of service connection for a back disability, on the basis that new and material evidence had not been presented. 

In October 2002, the Board determined that new and material evidence had been presented to reopen the claim of service connection, and then undertook additional development on the reopened claim.  In July 2003, the Board remanded the case to the RO for due process development. 

In a decision in February 2005, the Board denied the claim of service connection for a low back disability to include degenerative disc disease on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in July 2007, the Court set aside the Board's decision, and remanded the case back to the Board for readjudication consistent with the Court's decision. 

In May 2008, the Board reviewed the case anew and denied the claim of service connection for a low back disability to include degenerative disc disease.  The Veteran appealed the Board's decision to the Court.  In a July 2009 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's May 2008 decision, and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion. 





In a decision in March 2010, the Board denied the claim of service connection for a low back disability to include degenerative disc disease.  The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision, dated in November 2011, the Court set aside the Board's decision, and remanded the case back to the Board for further development and readjudication consistent with the Court's decision.  

The appeal is REMANDED to the RO.


REMAND

In its Memorandum Decision in November 2011, the Court determined that the VA examination in February 2003, which the Board relied on in its decision in March 2010, denying the claim of service connection for a low back disability, failed to comply with the Board's remand instructions in October 2002 and was therefore inadequate.  

The claim needs further development and readjudication consistent with the Court's decision.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination by a physician to determine: 

a).  The current diagnosis of any low back disability; and, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent): 



That the current low back disability is due to symptoms of low back pain after a lifting-type injury in service in July 1976 and complaints of low back pain from October 1977 to February 1978.  

In formulating an opinion, the VA examiner is asked to consider the following significant facts of the case as determined by the Board. 

* The service treatment records show that in July 1976 the Veteran was seen the day after he had picked up some wheels and felt a snap in his back.  The pertinent finding was slight tenderness in the lumbosacral area without paravertebral spasm.  Two days later, the assessment was low back strain.  

* The Veteran was seen for complaints of low back pain from October 1977 to February 1978.  A physician in November 1977 noted an unusual appearance of L5 with questionable sclerotic changes by X-ray, but on a subsequent orthopedic consultation that same month, the impression was normal examination and normal X-rays.   In January 1978, it was noted that the Veteran had been seen at least a dozen times for low back pain for which no organic etiology had been found and the work-up had included X-rays, blood chemistry and serology, and an orthopedic consultation.  



* On separation examination in March 1978, the spine and musculoskeletal system were evaluated as normal.

* After service, a fellow serviceman and the Veteran's wife and sister have asserted that the Veteran continued to suffer low back pain from service until back injury in 1986. 

* After service, the Veteran worked as a laborer at a foundry from 1979 to 1986.  VA records, covering the period from November 1978 to March 1986, disclose that, in January 1982, the Veteran was seen once for a complaint of neck, right shoulder, and back pain with onset after shoveling snow.  The diagnosis was muscle strain.  

* Private medical records show that in December 1986 the Veteran had an on-the-job low back injury.  In January 1987, a CT scan from S1 to L3 revealed no significant change of disc herniation or spinal stenosis; the only abnormality identified was a convexity to the disc margin at L5-S1.  In April 1987, the Veteran was evaluated for back pain with a history of developing mechanical back pain while at work on December 11, 1986.  It was reported that an MRI showed degenerative disc disease at L5-S1.  

* 


* In August and September 1987, the Veteran was hospitalized at Metropolitan Hospital with progressive low back pain and a diagnosis of sciatic neuritis; X-rays of the lumbosacral spine revealed retrospondylolisthesis of the L5 and S1, and an MRI revealed a protruding disc at the L5-S1 level.  

* During the hospitalization, on an orthopedic consultation in August 1987, the Veteran stated that he was entirely well until December 11, 1986, when his back "locked up" while working.  After a review of X-rays and an MRI, the impressions were post on-the-job injury on December 11, 1986; apparent post-traumatic exacerbation of the suspected pre-existing [blank space in the record] of the lumbosacral spine with retrospondylolisthesis of L5-S1 as well as degenerative facet arthropathies; apparent herniated nucleus pulposus, L5-S1, with right radiculopathy; spina bifida occulta S1; and apparent post-traumatic chronic pain syndrome.  

* On VA examination in February 2003, the VA examiner expressed the opinion that it was less likely than not that the current back disability was related to the injury in July 1976 during service and that it was more probable than not that the current back pain was related to the injury in 1986.  



Also, in formulating an opinion, the VA examiner is asked to reconcile the in-service findings and the findings of the orthopedic consultation in August 1987 and the September 1987 records of the Metropolitan Hospital Records.

If after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are other potential causes and, if so, please identify the other potential causes, and the events in service are not more likely than any other to cause the Veteran's current low back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.  

2.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



